United States Court of Appeals
                     For the First Circuit

No. 18-1747

                    UNITED STATES OF AMERICA,

                           Appellee,

                               v.

                    ERICK JOEL REYES-BARRETO,

                      Defendant-Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF PUERTO RICO

          [Hon. Gustavo A. Gelpí, U.S. District Judge]


                             Before

                      Howard, Chief Judge,
              Thompson and Barron, Circuit Judges.


     Luis A. Guzmán Dupont for appellant.
     Mariana E. Bauzá-Almonte, Assistant United States Attorney,
Chief, Appellate Division, with whom Rosa Emilia Rodríguez-Vélez,
United States Attorney, and Antonio L. Perez-Alonso, Assistant
United States Attorney, were on brief, for appellee.


                        January 27, 2022
            HOWARD, Chief Judge.      Erick Joel Reyes-Barreto contests

the reasonableness of a twelve-month prison sentence that was

imposed after he committed and admitted to a series of supervised

release violations.      The government argues that Reyes-Barreto's

appeal is moot because he was released from incarceration in April

2019, even though he is still serving his term of supervised

release.    For the reasons set forth below, we conclude that Reyes-

Barreto's appeal has not become moot as result of his release from

incarceration.      We   nonetheless      affirm   the    sentence   as   being

procedurally and substantively reasonable.

                               I.   Background

            In April 2013, Reyes-Barreto pled guilty to a single

count of conspiracy with intent to distribute heroin, and he was

sentenced to a five-year prison sentence by the United States

District Court for the Western District of New York. Reyes-Barreto

also received four years of supervised release, which began on

October    7,   2016.    The   District     of   Puerto   Rico   assumed    the

management of Reyes-Barreto's supervised release in June 2017.               In

early February 2018, Reyes-Barreto's probation officer notified

the court that he had violated various terms of his supervised

release.    The violations included failing to follow his probation

officer's instructions, lying to and moving without notifying the

officer, and committing an offense by driving without a license.

Reyes-Barreto admitted to all of these violations.

                                    - 2 -
            On February 26, 2018, Reyes-Barreto's probation officer

notified the court that he had tested positive for marijuana,

another violation.        Reyes-Barreto denied using the drug, but a

positive test result suggested otherwise, and the court approved

the probation officer's request for modified conditions, including

electronic monitoring and home detention.            In mid-April 2018, the

probation   officer       returned    to   the   court   to   report   further

transgressions, including: being away from home too late; twice

leaving home without permission; and –- although he was not charged

-- being arrested with two others who possessed illegal drugs, a

gun, and a stolen vehicle.            Reyes-Barreto did not contest these

violations.

            The   court    held   a    revocation   of   supervised    release

hearing on July 17, 2018, and noted that Reyes-Barreto's Grade C

violation, per U.S.S.G. § 7B1.1(a)(3), along with his Criminal

History Category of I, resulted in an advisory guidelines range of

three to nine months' incarceration.              See U.S.S.G. § 7B1.4(a).

The court also observed that the statutory maximum was three years'

incarceration.     Reyes-Barreto's counsel asked for a sentence of

four months' incarceration and six additional months of supervised

release.    The court revoked Reyes-Barreto's previous supervised

release term, noted its consideration of the factors enumerated in

18 U.S.C. § 3553(a), and imposed a sentence of twelve months'

incarceration and three years of supervised release.              Before us,

                                      - 3 -
Reyes-Barreto        challenges        only        the    reasonableness         of    his

incarcerative sentence.

                                     II.    Mootness

            Reyes-Barreto was released from incarceration roughly a

month after he filed his opening brief in this appeal.                        There, he

did not address whether his release would moot the appeal, and he

did not file a reply brief.                     The government moved for summary

dismissal    based     on    mootness;          that   motion    was    denied   without

prejudice, and the government again pressed the argument in its

principal brief.

            In its argument for mootness, the government relies

primarily       on   our    decision       in    United   States       v.   Suarez-Reyes

("Suarez"), 910 F.3d 604 (1st Cir. 2018).                      The facts at issue in

Suarez    map    closely,     but     not       perfectly,      onto   Reyes-Barreto's

circumstances.        Suarez was a citizen of the Dominican Republic; he

was caught in January 2017 on board a vessel heading to the United

States, and his entry was not authorized.                        Suarez, 910 F.3d at

605.     Suarez had previously served a year-and-a-half in a United

States    prison      for    using    a     telephone     to     facilitate      a    drug-

trafficking offense, and he was deported after that sentence was

complete. Id. A grand jury indicted him for unlawfully attempting

to enter the United States after removal following an aggravated

felony conviction.          Id.   Suarez pled guilty and was sentenced to



                                           - 4 -
twenty-one months in prison plus three years of supervised release.

Id.

            Suarez appealed his custodial sentence, and his appeal

was pending when he was released in late-July 2018.          Id.   Like

Reyes-Barreto, Suarez had filed his opening brief before his

release, and he did not address his appeal's looming potential

mootness.    The government filed its brief the day after Suarez's

incarceration ended and argued that his release mooted the appeal.

Id.   Also like Reyes-Barreto, Suarez filed no reply.

            The unanimous panel observed that, "[w]e have noted

before that, in some circumstances, silence speaks volumes.        So it

is here: there appears to be no satisfactory answer to the mootness

argument."    Id. at 606 (citation and internal quotation marks

omitted).    The heart of the opinion is this:

            Here, however, the defendant does not profess
            to have suffered any collateral consequences
            attributable to the alleged sentencing errors.
            Vacating the defendant's custodial sentence
            would, therefore, be an empty exercise. That
            sentence has been fully served and there is no
            way to turn back the clock. Of course, the
            defendant remains on supervised release, and
            a determination that a defendant served too
            long a period of imprisonment might warrant an
            equitable reduction in the length of his
            supervised release. But (perhaps because he
            is now in custody awaiting deportation), the
            defendant makes no argument to this effect.
            It follows inexorably—as night follows day—
            that the defendant no longer has a legally
            cognizable interest in the outcome of his
            appeal. Consequently, his appeal is moot.


                                - 5 -
Id. (emphasis added) (internal citations omitted).

             Suarez is distinguishable from this case in a crucial

respect: this defendant is at no conceivable –- let alone immediate

–- risk of deportation; he has served his incarcerative term, and

he is presently serving his term of supervised release. In Suarez,

the defendant was facing imminent deportation and therefore had no

stake   in   any   theoretical   future    reduction   of   his   supervised

release.     See also United States v. DeLeon, 444 F.3d 41, 55 (1st

Cir. 2006) (finding the supervised release issue moot in part

because the defendant "who [wa]s in immigration custody and facing

imminent deportation from the United States, w[ould] never be

subject to the supervised release portion of his sentence").             But

the government asks us to take the view that, in Suarez, the

defendant's immigration status was inconsequential, and that his

failure to argue that his appeal was not moot necessarily meant

that he lacked any interest in its disposition.

             Previous decisions in this context dictate otherwise.

As we noted in our order denying the government's motion for

summary dismissal, although he has been released and contests only

his incarcerative sentence, Reyes-Barreto absolutely has a stake

in the outcome of this appeal.       If we were to determine that his

incarcerative sentence was unreasonable, he could seek equitable

relief by way of a motion to modify the terms of his supervised

release.     18 U.S.C. § 3583(e)(2).       Or, Reyes-Barreto might file a

                                   - 6 -
motion      to     terminate       his      supervised         release      early.

18 U.S.C. § 3583(e)(1); see, e.g., United States v. Johnson, 529

U.S. 53, 60 (2000); United States v. Carter, 860 F.3d 39, 43

(1st Cir. 2017); United States v. Prochner, 417 F.3d 54, 59 n.4

(1st Cir. 2005); United States v. Molak, 276 F.3d 45, 48 (1st Cir.

2002).      Our    decision   in   Suarez     itself       acknowledges   that    "a

determination      that   a   defendant     served     too    long   a   period   of

imprisonment might warrant an equitable reduction in the length of

his supervised release."        910 F.3d at 606.

            The government contends that Suarez nonetheless binds us

to deem this case moot, and that in Carter, Prochner, and Molak,

the defendants each "either . . . advanced an argument as to his

supervised release term or there was another aspect of the sentence

that the defendant was challenging."           Specifically, the government

submits that the Carter defendant "argued in his brief that the

district court may impose a shorter period of supervised release

. . . should he prevail in his guidelines misapplication claim,"

the     Prochner    defendant      "challenged       his     supervised    release

conditions and the restitution order against him," and the Molak

defendant "contested the amount of the restitution order against

him."    But in Johnson, the Supreme Court said this:

            There can be no doubt that equitable
            considerations of great weight exist when an
            individual is incarcerated beyond the proper
            expiration of his prison term. The statutory
            structure provides a means to address these

                                      - 7 -
           concerns in large part. The trial court, as
           it sees fit, may modify an individual's
           conditions     of      supervised     release.
           § 3583(e)(2).    Furthermore, the court may
           terminate an individual's supervised release
           obligations "at any time after the expiration
           of one year . . . if it is satisfied that such
           action is warranted by the conduct of the
           defendant released and the interest of
           justice."   § 3583(e)(1).      Respondent may
           invoke § 3583(e)(2) in pursuit of relief;
           and, having completed one year of supervised
           release,    he    may    also   seek    relief
           under § 3583(e)(1).

           529 U.S. at 60.       The government offers no compelling

reason for us to conclude that Reyes-Barreto's failure to file a

reply and argue in favor of our subject-matter jurisdiction sets

aside his right to seek relief pursuant to either of the above

subsections of 18 U.S.C. § 3583(e).          Accordingly, in line with our

precedent, we find that this case is not mooted by Reyes-Barreto's

release.   See, e.g., Carter, 860 F.3d at 43.

                        III.    Reasonableness

           Although   the    appeal    is    not   moot,   we   are   at    ease

concluding that Reyes-Barreto's sentence was both procedurally and

substantively reasonable.      "Our review of a sentencing appeal is

bifurcated.    '[W]e first determine whether the sentence imposed is

procedurally    reasonable     and    then    determine     whether    it    is

substantively reasonable.'"      United States v. Arce-Calderon, 954

F.3d 379, 381 (1st Cir. 2020) (quoting United States v. Abreu-

García, 933 F.3d 1, 4 (1st Cir. 2019)).             We review the district


                                     - 8 -
court's sentence upon revocation of supervised release for abuse

of discretion.1        See United States v. Wright, 812 F.3d 27, 30 (1st

Cir. 2016).

                 Regarding procedural reasonableness, the district court

properly calculated Reyes-Barreto's guidelines range, considered

the    18 U.S.C.       § 3553    factors    and    the     parties'     recommended

sentences, and imposed a sentence with a reasoned explanation and

an emphasis on deterrence of future violations.                  In so doing, the

district court fulfilled its procedural obligations.                     See United

States      v.    Laureano-Perez,     797   F.3d    45,    80    (1st    Cir.   2015)

(describing the procedural "roadmap" that sentencing judges must

follow).           Reyes-Barreto      contends     that    the    district      court

improperly sought to punish him for new criminal conduct, but he

does       not   explain   how   it   did   so,    there    is   no     evidence   of

impermissibly punitive motive in the record, and we can discern no

other procedural error.

                 As for substantive reasonableness, when the sentencing

court provides a plausible sentencing rationale and the overall


       The government argues that we should subject the sentence's
       1

procedural reasonableness to only plain error review on the theory
that the issue was not preserved below. After the district court
announced its sentence, Reyes-Barreto's counsel said, "I need to
preserve an objection to the substantive and unreasonableness
(sic) of the sentence[.]" Perhaps counsel intended to say
"substantive and procedural unreasonableness." Whatever happened,
we need not fret over the proper lens; in this case, the sentence
was procedurally reasonable even when examined for abuse of
discretion. See Arce-Calderon, 954 F.3d at 382 n.4.

                                        - 9 -
result is defensible, we uphold the sentence.          Arce-Calderon, 954

F.3d at 383; see also United States v. Vixamar, 679 F.3d 22, 31-

32 (1st Cir. 2012).      The district court sentenced Reyes-Barreto to

a period of incarceration that was three months longer than the

high end of his guidelines range, to which the court was not bound.

See United States v. Tanco-Pizarro, 892 F.3d 472, 482 (1st Cir.

2018).   Given Reyes-Barreto's serial violations, the fact that the

court imposed a sentence that was far shorter than the statutory

maximum, and that the court explained its reasoning in detail, we

conclude that the sentence was perfectly defensible, and that its

duration was no abuse of discretion.          See Vixamar, 679 F.3d at 35.

                               IV.   Conclusion

            For the reasons set forth above, we hold that Reyes-

Barreto's     sentence   was    both    procedurally   and   substantively

reasonable.    Affirmed.




                                     - 10 -